Citation Nr: 1529943	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include a right ear injury with scarring of the ear drum.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1947 to December 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current bilateral hearing loss cannot be reasonably dissociated from his active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2009, the Veteran filed a claim of entitlement to service connection for hearing loss, to include a right ear injury with scarring to the ear drum, which was denied in a December 2009 rating decision.  Thereafter, the Veteran perfected an appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The evidence of record includes a current diagnosis of bilateral hearing loss.  However, the medical evidence of record does not contain a current diagnosis related to any residuals of a right ear injury.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event or injury, the Veteran asserts that he was exposed to excessive noise while working as a gunner's mate for 12 years and an aviation electrician for eight years.  The Veteran asserts that he also sustained a ruptured ear drum during service, which he believes contributed to his hearing loss.  The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Service personnel records confirm that the Veteran's military occupational specialties were gunner's mate and aircraft mechanic, both of which have a high probability of hazardous noise exposure.  Service treatment records also confirm that in January 1956, the Veteran's ear drum was broken during firing practice.  In March 1956, it was noted that the Veteran's left tympanic membrane was scarred, and his right tympanic membrane had calcific plaque.  A May 1961 physical examination revealed bilateral scarring of tympanic membrane and calcium deposits in the right ear.  A March 1962 physical examination revealed a scarred left tympanic membrane and calcific plaque on the right side.  Based on the foregoing, the Board finds that the Veteran's statements are credible evidence of an in-service event or injury, including exposure to hazardous noise.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).
 
With respect to a nexus or connection between the Veteran's current hearing loss and service, the evidence of record consists of a private treatment record and three VA examiners' opinions.

A June 2010 private treatment record indicates that the Veteran reported significant noise exposure during his 20 years of service.  Specifically, he recalled exposure to hazardous noise while working as a gunner's mate for 12 years without the use of hearing protection, as it was not required at the time.  He also recalled one incident during the early 1960s when a large caliber gun "went off" near his right ear, making him unable to hear for several days.  The Veteran reported subsequent in-service noise exposure while working as an aircraft technician for the remainder of his service.  He denied any history of recreational noise exposure, post-service ear trauma, severe ear infections, family history of hearing loss, or use of chemotherapeutic or ototoxic drugs.  It was noted that Veteran's hearing was normal upon discharge from active duty, but recent treatment records showed severe hearing loss in both ears, worse in the right.  The treatment provider indicated that Veteran's "hearing loss began gradually over many years ago and may be related to noise exposure and ear trauma."

During a December 2009 VA audiological examination, the Veteran reported in-service noise exposure while working as a gunner's mate and aviation electrician.  The Veteran reported no recreational noise exposure and minimal post-service occupational noise exposure.   He denied ear infections, vertigo, ototoxic drugs, and diabetes.  The examiner provided diagnoses of moderate to severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's current hearing loss was not caused by or a result of service and provided the following rationale:

A military hearing evaluation in 1962 and 1967 revealed hearing sensitivity within normal limits between 500 [and] 4000 [Hertz] bilaterally, with no threshold greater than 10 [decibels], and the majority of the thresholds between 0 and 5 [decibels].

In November 2011, the Veteran underwent a second VA audiological examination.  The examiner provided a diagnosis of bilateral sensorineural hearing loss and opined that it was not caused by or a result of the Veteran's service.  In support of this opinion, the examiner provided the following rationale:

His exposure to high risk noise in the military was related to weapons fire and aircraft engines.  The status of his hearing was assessed on multiple occasions.  Thresholds at discharge across the frequency range 500 through 4[000] [Hertz] revealed normal thresholds bilaterally.  These data do not support a claim for hearing loss.  The status of his tympanic membranes should be addressed by a physician.  

In December 2011, the RO requested an addendum to the November 2011 VA examiner's opinion.  Specifically, the RO asked the examiner to provide a rationale that was based on something other than the Veteran's normal audiogram at discharge.  In January 2012, the examiner provided a supplemental opinion which did not address the etiology of the Veteran's hearing loss.

In March 2012, the Veteran underwent a VA ear disease examination to determine whether he had a current chronic ear disease or permanent residual of the in-service ear drum injury.  The examination report indicates that the external ear and ear canal were normal.  The examiner concluded that:

There is no problem with either of [the Veteran's] tympanic membranes without residual scarring of either [tympanic membrane], regardless of whether the right or left one was ruptured from a shell concussion/explosion in the service.

In March 2015, the Board found that the December 2009 and November 2011 VA examiners' opinions were inadequate because they were entirely based on the fact that the Veteran's hearing was within normal limits at separation.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that even if hearing loss, as defined by 38 C.F.R. § 3.385, is not shown in service or at separation, medical evidence can establish service connection by showing that hearing loss is actually due to incidents during service).  The Board remanded the Veteran's service connection claim and directed the RO to obtain a supplemental opinion containing a rationale that was not entirely premised on the Veteran's normal audiogram at discharge.

In May 2015, the Veteran underwent another VA examination.  The examiner opined that the Veteran's current hearing loss was not caused by in-service noise exposure and provided the following rationale:

The veteran has previously been denied service connection as his [service treatment records] demonstrate normal hearing at separation from the military.  Hearing loss as a result of acoustic trauma should occur at the time of exposure.  The [V]eteran's [military occupational specialty] likely exposed him to excessive noise but the [service medical records] do not indicate that this had a negative impact on hearing.  In fact the [claims file] documents that military noise exposure did not cause hearing loss during military service.

Regarding the [V]eteran's current hearing loss: Institute of Medicine (2005) concluded that based on current knowledge of cochlear physiology there is insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise exposure.  Hearing loss should occur at the time of the exposure.  There is not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop years after military noise exposure.  The available anatomical and physiologic evidence suggests that delayed post exposure noise induced hearing loss is not likely.  There is no basis on which to conclude that a current hearing loss is causally related to military service, including noise exposure.  There is no nexus between any current hearing loss and military service, regardless of the cause of the hearing loss.

The [V]eteran has hearing loss today, however it is my opinion that the hearing loss is not correlated to military noise as there was no evidence of acoustic trauma during the service.  The [V]eteran's hearing may have been affected by military noise as well as trauma to the eardrum, but the [V]eteran's hearing was not permanently damaged by these incidents as demonstrated by his normal hearing test at military separation.  Again, hearing loss should occur at the time of the exposure.

The veteran's current hearing loss is not affected by trauma to the eardrum.  All evidence in today's hearing test demonstrates normal middle ear status.

The Board finds that the May 2015 VA examiner's opinion is likewise inadequate, as it is also premised entirely on the fact that the Veteran's in-service audiograms showed hearing within normal limits.  See Hensley, 5 Vet. App. at 157.   Furthermore, the May 2015 VA examiner's rationale contains seemingly contradictory findings, namely that the "[V]eteran's [military occupational specialty] likely exposed him to excessive noise," yet "there was no evidence of acoustic trauma during the service."  Accordingly, the Board assigns no probative value to the opinion of the May 2015 VA examiner.

The only other medical evidence of record addressing the etiology of the Veteran's current hearing loss is the June 2010 notation of the Veteran's private treatment provider, which indicates that the Veteran's "hearing loss began gradually over many years ago and may be related to noise exposure and ear trauma."  Although this opinion is somewhat speculative in nature, VA has been unable to obtain an adequate opinion from a VA examiner after numerous attempts.  In light of this and the fact of in-service exposure to hazardous noise for 20 years, the Board finds that the evidence is at least in equipoise.  Therefore, resolving any doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


